ORDER

PER CURIAM.
Dominic Maxwell (“Defendant”) appeals from the judgment of the Circuit Court of St. Louis County convicting him of one count of robbery in the first degree, one count of armed criminal action, and one count of resisting arrest. Because we hold that: (1) the trial court did not err in overruling Defendant’s motions to suppress identification and physical evidence; and (2) there was sufficient evidence to support Defendant’s convictions, we affirm. We do not reach the merits of Defendant’s claim that his trial counsel was ineffective in failing to investigate the case and call a witness because such claim is not cognizable on direct appeal.
We have reviewed the briefs of the parties and the record on appeal. The trial court’s judgment is supported by sufficient evidence and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm pursuant to Rule 30.25(b).